Case 2:19-cv-00996-SDW-JAD Document 25-4 Filed 07/15/19 Page 1 of 2 PageID: 500




                   Exhibit 4
         Case 2:19-cv-00996-SDW-JAD
7/14/17 11:15AM  EDT '8665949689' ->Document                                          Pg 2/2
                                             25-4 Filed 07/15/19 Page 2 of 2 PageID: 501
                                       16099846851


     Mail ru,    1'<1 Ro, JON                                                       ST<\TE 01• NEW JERSf.V                                                      33 W"1l1 ~l~t• lil,
                 fr,i11oa. "I~ 016~6                                                                                                                            ~th 1'1ovr
                                                                                    OIVISION OF IUWENllE                                                        ·1·.-,n1,,~, NJ 1)~61)11•1214
                "FU REQliJRW"
                --- --------                  PUBLIC RF:C.ORDS FILING FOR NEW BUSINF.SS ENTIT\'
     Fill out all i11fo11na1ion below INCi ,l.lOING INFORMATION FOR ITEM 11, and :-ign in 1he spact: provided. Pli;asll nnte thr-11 Nwc filed,
     this form con$tlMes your original certificnte M incorpnratio11/fonn111i()n/n::11isti-ntim1/autlwrity, i1mi the infom,atior, contained in lhc li[cd
     l<.lnn is co11side1•ed       lli!.hJ.k. Rcli:r to the     inst1·u.:1i1H,s for d(!live1-yi1•ecur11 1,ptions. filing foes 11nt.l tidd-by-t1eld r~quirem1:nts. Rememb.:r to
     remit the appropriate lee ,11noun1. Use anachmcnts it'111on: spa\)e is req1iired for any tic Id, <1r if you wish tu l'ldd tuticles for the l)ublic record.


       I. IJusinm Narttt:          GACH, LLC
       2. Ty1ie or Bu~li1r~s Entii): f_ ~- C                                                                        l.   Uu~lllt'\\   l'tirpo~c: Debt Pursehaser
          (Sl:'1:' ltt.,lr111:ll\lTIS for Codes. l'agt: 2 I, ltc111 2 l                                                  (S<:1.: lmtruc1io11s, !'age 22, lli:m 3)


       4. Stuck <))on,,l.lilk Curporations 011Jy; LI.Cs              1111d   Nun-r1n1i1 le11"~ hl:mkl;              !\. Dur1dion (If lnddinih: or l'crp1:tual. le.1vc hhmk):


       6. Stntr of ror1n111ion/lnwrpo1·atiun (rmo:ign 1-:11titi11s 0111}):                                          7. l)JJU: ort·orm,1tio11/lncorr
     COLORADO                                                                                                             3/21/2005
       8. Co11 t11et Inl'tlrnu1 ti,m:
                                               Corporation Service Company-
           1~,•gi~ter\:'d J\~c,nl Numc:                                 ........ . . .                                                                    ·-· _JUL 1 4 2017
           kcuistQ.rnd Pills.,:·
           (Mru.<t be   G Nil\~   fots.or   ~ ndtlr~~s)
                                                                                                                                                      ~    ATE TREASURER J
                         Princeton s. corporate Ctr. Ste 180
           S1n:c1 ___jgQ Charles !'awing .B: clc.:.v;: _d_ _ _ __                                        Street   625 Pilot Ro~~!_.Suite 21
           rny Ewing                                                         z·rp --08628                Cit)·   Las Vegas                    StokNV__ /.it,~9119
                                                      -----                          -  ·---                                 ----
      IJ, Munllllt!m~nt (Dnm()~tic CMpu1'aliuns          und U111it~r:l l'n1tn~,•~hips Only)
           • For•Pmlil unc.l l'roH:~~ional <. 'oJJ.llltalions lisr. inili"I Hoard or Dit~ctnrs, ini11i11rn111 or l:
           • llo111c~tk Nn11•Pmlits llst ttoarcl ot'll'UStces, rt1inim11m of J:
                                                                                                                                 ObP 01-/L/3 JOb
           • Limited l',1r111erships list all G~n(!rn] l':utneh.

                                  Na,n~                                                                                                               Stat"                  Zip




     JO.   J11cur1111n1tlll's ( l)u111csric   C1n11ot·a1io11s ()11ly, mini Ilium of I ,t

                                                                                                                                                      Slnt~                  Zip




                                          "-ignatnrt(!il for the l'uhlic Record (~~r h1,t1·uctim,- fur [nfo1•m11.lin11 nn Sil!n:iturl' Jlcquire111enh)


                                                                                              Nam~                                    lillc                             Dair


                                                                                Lewis Jackson Walker. lll                    Vlee President& Secertary        7/12/2017



                                                                                                 - :n.
